DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 09/24/2021.  Claims 1-20 have been amended.  Claims 1-20 are pending in this Office Action. Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites:
(i) the first database transaction comprises at least one of insertion of one or more first records into a first existing table of the database, deletion of one or more second records into the first existing table, or modification of one or more third records of the first existing table 
 (ii) the second database transaction comprises at least one of insertion of one or more fourth records into a second existing table of the database, deletion of one or more fifth records into the second existing table, or modification of one or more sixth records of the second existing table.
Reviewing applicant specification, especially in para.[0023], there isn’t any statement that the transactions in two separate tables.  
Claims 8, and 14 recite limitations similar to limitations of claim 1 and are rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites:
(i) the first database transaction comprises at least one of insertion of one or more first records into a first existing table of the database, deletion of one or more second records into the first existing table, or modification of one or more third records of the first existing table 
(ii) the second database transaction comprises at least one of insertion of one or more fourth records into a second existing table of the database, deletion of one or more fifth records into the second existing table, or modification of one or more sixth records of the second existing table.
The database transactions operation on different tables, so there isn’t any need for determining the sensitivities of the second database transaction because will not cause any conflict between the first deltas (of the first database transaction) and the sensitivity of the second database transaction.  So the step “incrementally computing, in response to identifying a conflict between the first deltas and the one or more database sensitivities of the second database transaction, the revised second deltas and revised database sensitivities of the second database transaction”, is never happened.  
Claim 1 recites the limitation "resulting from the first transaction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation “a first existing table of the database” in line 6, and “update the database” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “for each database transaction….the database transaction” in line 15-16.  There is insufficient antecedent basis for this limitation in the claim.  It is suggest to amend the limitation “a first database transaction and a second database transaction” (in lines 2) as “database transaction comprising a first database transaction and a second database transaction” to overcome the rejection.

Claims 8, and 14 recite limitations similar to limitations of claim 1 and are rejected for the same reason.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the method for executing a first second database transaction and a second database transaction on two different tables in parallel to produce first deltas and second deltas, determining the first deltas and the sensitivities of the second transaction is conflict (since the execution of two transactions on two different tables, so there isn’t any conflict of the first deltas and the sensitivities, so this step might not performed), 
The limitation of executing a first second database transaction and a second database transaction in parallel to produce first deltas and second deltas to database data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this claim encompasses the user manually inserting a record, cross out any record, or modifying any record in to different tables and recording/writing the changes as first deltas and second deltas.  
The limitation of determining the first deltas and the sensitivities of the second transaction is conflict, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, determining in the context of this claim encompasses user observing if the first deltas and the sensitivities (subset of the database data) of the second deltas are conflict/different.  
The limitation of revising the second deltas and the sensitivities of the second transaction, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, revising in the context of this claim encompasses user re-writing/re-recording the second deltas and the sensitivities.
The limitation of persisting the first deltas and the revised second deltas, as drafted, is a process that, under its broadest reasonable interpretation, covers 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim 2 recites limitation of sensitivity of the second database transaction identifies a subset of the database data operated by the transaction as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this claim encompasses the user manually checking to recognize records in the database data are operated.  
Claim 3 recites limitation incrementally computing the revised second deltas and the revised database sensitivities for the second transaction uses a symmetric hash join as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, computing in the context of this claim encompasses the user manually re-writing/adding the second deltas and the sensitivities. 
 


Claims 5-7 recites limitation the first and second transactions are represented as purely functional data structures (unclear yet), the first and second transactions are executed on separate machines, persisting the first deltas and the revised second deltas based on the first transaction having a higher priority than the second transaction, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind. For example, persisting in the context of this claim encompasses user remember the first deltas and the second deltas. The claim only recites one additional element – the transactions are executed on machines.  The machine in these step is recited at a high-level of generality (i.e., as a generic computer/computer perform execution transactions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract.
 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using machines to execute the instructions.  The machines in these steps are recited at a high-level of generality (i.e., as a generic machine performing a function of executing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using machines to execute transaction steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Claims 8-20 recite similar limitations as claims 1-7 and are rejected for the same reasons.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 to a statutory embodiment.  The specification only discloses the computer readable medium is computer readable signal medium or computer readable storage medium.  Thus, the non-transitory computer readable medium includes a propagated data signals, carrier waves (para.[0055]-[0056]).  Accordingly, the recited “non-transitory computer readable medium” is not a process, a machine, a manufacture or a composition of matter, and claims 14-20 fail to recite statutory subject matter as defined in 35 U.S.C. 101. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandler et al. (US 2003/0217033).
With respect to claim 1, Sandler discloses a method comprising: 
executing a first database transaction and a database second transaction in parallel and to compute first deltas to database data resulting from the first transaction and second deltas to the database data resulting from the second database transaction 
(Sandler: para.[0012], [0089]: the minimal recalculation engine for recalculating portions of database tables (model) is ,
wherein: 
(i) the first database transaction comprises at least one of insertion of one or more first records into a first existing table of the database, deletion of one or more second records into the first existing table, or modification of one or more third records of the first existing table 
(Sandler: para.[0213]: insert a new row into table T1 produces an entry 1520 in T1-LOG (≈ first deltas)), and 
(ii) the second database transaction comprises at least one of insertion of one or more fourth records into a second existing table of the database, deletion of one or more fifth records into the second existing table, or modification of one or more sixth records of the second existing table
(Sandler: para.[0220]: the deletion of a row (≈ second transaction) in one of source tables T1 or T2, so it if the ;
determining one or more database sensitivities of the second database transaction
(Sandler: para.[0213]: the deletion of a row from one of source tables of the fuse operation ); 
incrementally computing, in response to identifying a conflict between the first deltas and the one or more database sensitivities of the second database transaction, revised second deltas and revised database sensitivities of the second database transaction
(Sandler: fig.15A&B, para.[0214]: the entry 1520 in T1-LOG (≈ first deltas) indicates the insertion of the new record or row into T1, but all records of T1 and T2 (≈ sensitivities of the second transaction) do not have the new record so it is the conflict, using T1 INDEX-LOG and T2 INDEX-LOG to insert row 5 into T1 INDEX and T2 INDEX (≈ revised second deltas) and the combined table (≈ revised database sensitivities)), and
for each database transaction that successfully commits, applying corresponding deltas of the database transaction to update database
(Sandler: para.[0012]: committing logged data to a database table).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sandler teaches a sensitivity of the one or more data sensitives of the (Sandler: para.[0213]: all records of T1 and T2 (≈ sensitivities of the second transaction) are operated by the fuse operation to construct the combined table).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sandler teaches incrementally computing the revised second deltas and the revised database sensitivities for the second database transaction comprises using a symmetric hash join (fig.15A, para.[0108]: the fuse operation (≈ table join) of tables T1 and T2 for a combined table and produces T1 INDEX and T2 INDEX (≈ second deltas)).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sandler teaches identifying a conflict between the first deltas and the one or more database sensitivities of the second database transaction comprises using a leapfrog trie-join (fig.15A, para.[0199]: join tables).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sandler teaches the first database transaction and second database transaction are represented as purely functional data structures (fig.15B, para.[0196],[0213]: insert transaction  1520 (≈ first transaction) which insert a record into table, fig.15A, para.[0212]: join table (≈ second transaction) are data structures).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sandler teaches the first database transaction and second database (para.[0089]: the transactions of recalculation run by minimal recalculation engines parallel).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sandler teaches persisting the first deltas and the revised second deltas based on the first database transaction having a higher priority than the second database transaction (para.[0206], [0208]: each transaction has the priority so that it is handle in the order).  
With respect to claim 8, Sandler discloses a system for concurrently executing two or more transactions over a database, the system comprising: at least one processor; and a memory having stored thereon computer readable computer instructions that, when executed by the at least one processor, control the at least one processor to: 
execute first and second transactions in parallel and computing first deltas to database data resulting from the first transaction and second deltas to the database data resulting from the second transaction
(Sandler: para.[0012], [0089]: the minimal recalculation engine for recalculating portions of database tables (model) is parallelized, the recalculation is a set of transactions (≈ first and second transactions) which are edits to tables using indices and logs, fig. 15B, para.[0196],[0213]: transaction  1520 (≈ first transaction) for insert a new row into table T1 produces an entry 1520 in T1-LOG (≈ first deltas), fig.15A, ,
wherein: 
(i) the first database transaction comprises at least one of insertion of one or more first records into a first existing table of the database, deletion of one or more second records into the first existing table, or modification of one or more third records of the first existing table 
(Sandler: para.[0213]: insert a new row into table T1 produces an entry 1520 in T1-LOG (≈ first deltas)), and 
(ii) the second database transaction comprises at least one of insertion of one or more fourth records into a second existing table of the database, deletion of one or more fifth records into the second existing table, or modification of one or more sixth records of the second existing table
(Sandler: para.[0220]: the deletion of a row (≈ second transaction) in one of source tables T1 or T2, so it if the deletion of a row in T2, which will produce an entry in T2- LOG (≈ second deltas));

determine one or more database sensitivities of the second transaction
; 
incrementally compute, in response to identifying a conflict between the first deltas and the one or more database sensitivities of the second database transaction, revised second deltas and revised database sensitivities of the second database transaction
(Sandler: fig.15A&B, para.[0214]: the entry 1520 in T1-LOG (≈ first deltas) indicates the insertion of the new record or row into T1, but all records of T1 and T2 (≈ sensitivities of the second transaction) do not have the new record so it is the conflict, using T1 INDEX-LOG and T2 INDEX-LOG to insert row 5 into T1 INDEX and T2 INDEX (≈ revised second deltas) and the combined table (≈ revised database sensitivities));  and
for each database transaction that successfully commits, applying corresponding deltas of the database transaction to update database
(Sandler: para.[0012]: committing logged data to a database table).
Claim 9 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sandler teaches a sensitivity of the one or more data sensitives of the second database transaction identifies a subset of the database data operated on by the second database transaction (Sandler: para.[0213]: all records of T1 .  
Claim 10 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sandler teaches incrementally computing the revised second deltas and the revised database sensitivities for the second database transaction comprises using a symmetric hash join (fig.15A, para.[0108]: the fuse operation (≈ table join) of tables T1 and T2 for a combined table and produces T1 INDEX and T2 INDEX (≈ second deltas)).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sandler teaches identifying a conflict between the first deltas and the one or more database sensitivities of the second database transaction uses a leapfrog trie-join (fig.15A, para.[0199]: join tables).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sandler teaches the first database transaction and the second database transaction are represented as purely functional data structures (fig.15B, para.[0196],[0213]: insert transaction  1520 (≈ first transaction) which insert a record into table, fig.15A, para.[0212]: join table (≈ second transaction) are data structures).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sandler teaches the first database transaction and the second database transaction are executed on separate machines (para.[0089]: the .  
With respect to claim 14, Sandler discloses a non-transitory computer readable medium having stored thereon computer program code for implementing a method comprising: 
executing a first database transaction and a second database transaction in parallel to compute first deltas to database data resulting from the first database transaction and second deltas to the database data resulting from the second database transaction
(Sandler: para.[0012], [0089]: the minimal recalculation engine for recalculating portions of database tables (model) is parallelized, the recalculation is a set of transactions (≈ first and second transactions) which are edits to tables using indices and logs, fig. 15B, para.[0196],[0213]: transaction  1520 (≈ first transaction) for insert a new row into table T1 produces an entry 1520 in T1-LOG (≈ first deltas), fig.15A, para.[0212]: the fuse operation (≈ second transaction) of tables T1 and T2 for a combined table and produces T1 INDEX and T2 INDEX (≈ second deltas) , para.[0220]: the deletion of a row (≈ second transaction) in one of source tables T1 or T2, so it if the deletion of a row in T2, which will produce an entry in T2- LOG (≈ second deltas)),
wherein: 

(Sandler: para.[0213]: insert a new row into table T1 produces an entry 1520 in T1-LOG (≈ first deltas)), and 
(ii) the second database transaction comprises at least one of insertion of one or more fourth records into a second existing table of the database, deletion of one or more fifth records into the second existing table, or modification of one or more sixth records of the second existing table
(Sandler: para.[0220]: the deletion of a row (≈ second transaction) in one of source tables T1 or T2, so it if the deletion of a row in T2, which will produce an entry in T2- LOG (≈ second deltas)); 
determining one or more database sensitivities of the second database transaction
(Sandler: para.[0213]: all records of T1 and T2 (≈ sensitivities of the second transaction) are operated by the fuse operation to construct the combined table); 
incrementally computing, in response to identifying a conflict between the first deltas and the one or more database sensitivities of the second database transaction, revised second deltas and revised database sensitivities of the second database transaction
; and
for each database transaction that successfully commits, applying corresponding deltas of the database transaction to update database
(Sandler: para.[0012]: committing logged data to a database table).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Sandler teaches a sensitivity of the one or more data sensitives of the second database transaction identifies a subset of the database data operated on by the second database transaction  (Sandler: para.[0213]: all records of T1 and T2 (≈ sensitivities of the second transaction) are operated by the fuse operation to construct the combined table).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Sandler teaches incrementally computing the revised second deltas and the revised database sensitivities for the second database transaction uses a symmetric hash join (fig.15A, para.[0108]: the fuse operation (≈ table join) of tables T1 and T2 for a combined table and produces T1 INDEX and T2 INDEX (≈ second deltas)).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Sandler teaches identifying a conflict between the first deltas and the one or more database sensitivities of the second database transaction comprises using a leapfrog trie- join (fig.15A, para.[0199]: join tables).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Sandler teaches the first database transaction and the second database transaction are represented as purely functional data structures (fig.15B, para.[0196],[0213]: insert transaction  1520 (≈ first transaction) which insert a record into table, fig.15A, para.[0212]: join table (≈ second transaction) are data structures).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Sandler teaches the first database transaction and second database transaction are executed on separate machines (para.[0089]: the transactions of recalculation run by minimal recalculation engines parallel).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Sandler teaches persisting the first deltas and the revised second deltas based on the first database transaction having a higher priority than the second database transaction (para.[0206], [0208]: each transaction has the priority so that it is handle in the order).

The prior arts made of record
The prior arts made of record and not relied are considered pertinent to applicant’s disclosure: 
McGoveran (US 2004/0068501) discloses the method manages and optimizes transaction process, significantly expands the robustness of systems with respect to consistency, reliability, and recoverability, and provides multiple performance improvements. The method enables parallel transactions in a distributed business process to recover from errors without the cost of two-phase commit, and enables enhancements to resource management. The method provides improved scheduling and enables a high degree of collaborative and adaptive transaction management over traditional managers.
Fachan (US 2008/0256103) discloses the method provide the concurrent processing of multiple and incremental modify data value of data field and determining whether request in combination with subset of other pending requests to incrementally modify the data value, passes threshold.

Response to Amendment
Applicant argues that Sandler does not discloses:
(i) the first database transaction comprises at least one of insertion of one or more first records into a first existing table of the database, deletion of one or more second records into the first existing table, or modification of one or more third records of the first existing table.  However, in para.[0213], Sandler discloses insert a new row into table T1 produces an entry 1520 in T1-LOG (≈ first deltas).  Thus, Sandler teaches the limitation.

Applicant argues that Sandler does not disclose the second deltas and sensitivities of the second database transaction e.g. insertion, or deletion, or modification.  However, if the second database transaction is the deletion, then there is any sensitivity for the second database transaction.  The examiner refers detail analysis in the 112 paragraph rejection above.

Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





09/30/2021
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162